Name: 2001/219/EC: Commission Decision of 12 March 2001 on temporary emergency measures in respect of wood packing comprised in whole or in part of non-manufactured coniferous wood originating in Canada, China, Japan and the United States of America (notified under document number C(2001) 694)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  Asia and Oceania;  America;  natural and applied sciences;  agricultural policy
 Date Published: 2001-03-21

 Avis juridique important|32001D02192001/219/EC: Commission Decision of 12 March 2001 on temporary emergency measures in respect of wood packing comprised in whole or in part of non-manufactured coniferous wood originating in Canada, China, Japan and the United States of America (notified under document number C(2001) 694) Official Journal L 081 , 21/03/2001 P. 0039 - 0041Commission Decisionof 12 March 2001on temporary emergency measures in respect of wood packing comprised in whole or in part of non-manufactured coniferous wood originating in Canada, China, Japan and the United States of America(notified under document number C(2001) 694)(2001/219/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular Article 16(3) thereof,Whereas:(1) Where a Member State considers that there is an imminent danger of the introduction into its territory of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al., the pine wood nematode (PWN), from a non-member country, it shall temporarily take any additional measures necessary to protect itself from that danger.(2) Finland informed the other Member States and the Commission that in monitoring inspections carried out in 2000 numerous infestations of non-manufactured coniferous wood packing material originating in Canada, Japan and the United States of America with PWN have been found. Moreover, infestations of non-manufactured coniferous wood packing material originating in Canada and China were also reported by Sweden and France respectively.(3) Finland took official emergency measures stipulating that as of 31 May 2000, packing material consisting of wood of conifers, except Thuja L., but including wood to support or wedge cargo, originating in non-member countries where PWN is known to occur (namely Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the United States of America), must, when entering into Finland, be accompanied by a phytosanitary certificate certifying that the wood has undergone one of the treatments specified in the Finnish emergency measures.(4) Directive 2000/29/EC currently requires that, in order to protect the Community from the introduction of PWN, non-manufactured coniferous wood originating in non-member countries where the nematode is found must be free of bark and grub holes, and have a moisture content of less than 20 %. The abovementioned information from Finland, France and Sweden shows that these measures are not sufficient to protect the Community adequately against the introduction of PWN when such wood is imported from Canada, China, Japan and the United States of America. Therefore temporary emergency measures are necessary.(5) These emergency measures should apply to imports of non-manufactured wood packing obtained in whole or in part of coniferous wood, originating in Canada, China, Japan and the United States of America, into the Community. However, it is not necessary to apply such measures to wood of Thuja L., because Thuja L. is not susceptible to PWN.(6) The emergency measures should be applied in two steps. In the first step, the Member States should immediately take any appropriate measures for official monitoring of the said wood in order to further reduce the risk of introduction into or spread within the Community of PWN. This would enable the countries where the nematode is known to occur, to organise treatment of wood packing, comprised in whole or in part of non-manufactured coniferous wood, except that of Thuja L., in compliance with the requirements of this Decision as the second step.(7) Measures to be taken in cases of non-compliance should be specified.(8) If it becomes apparent that the emergency measures referred to in the present Decision are not sufficient to prevent the entry of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al., or have not been complied with, more stringent or alternative measures should be envisaged.(9) The effect of the emergency measures should be assessed continually until 15 June 2002, in particular on the basis of information to be provided by Member States. Possible subsequent measures will be considered in the light of the results of that assessment.(10) The above emergency measures will also be reviewed in the light of the outcome of discussions currently ongoing in respect of the development of a FAO International Standard on "Guidelines for regulating non-manufactured wood packing in use for the transport of commodities."(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 11. For the purposes of this Decision "susceptible wood" means wood packing comprised in whole or in part of non-manufactured wood of conifers (Coniferales), except that of Thuja L., originating in Canada, China, Japan and the United States of America in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, whether or not actually in use in the transport of objects of all kinds.2. Susceptible wood may only be introduced into the territory of the Community if it complies with the emergency measures laid down in the Annex to this Decision.3. The provisions specified in points 1, 2 and in point 3 second indent of the Annex to this Decision shall apply only to susceptible wood destined for the Community and originating in the above countries on or after 1 October 2001. The provisions specified in point 3 first indent of the Annex to this Decision shall apply from the date of notification of this Decision to the Member States, without prejudice to the provisions of Article 4.4. The measures laid down in Part A, Section I, point 1.3 of Annex IV to Directive 2000/29/EC shall not apply to susceptible wood which has been treated in accordance with the requirements of the Annex to this Decision.Article 2When, on the basis of the monitoring provided for in point 3 of the Annex to this Decision, it appears that the provisions referred to in the Annex to this Decision have not been complied with in relation to susceptible wood, the Member State concerned shall ensure that the susceptible wood is either:- treated in an officially approved manner that eliminates Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al.,- refused entry into the Community,- destroyed by either:- incineration,- deep burial in sites approved by responsible official bodies referred to in Directive 2000/29/EC, or- processing in an officially approved manner that eliminates Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al.All such measures shall be carried out under the official supervision of the Member State concerned.Article 3Without prejudice to the provisions of Commission Directive 94/3/EC(2), each Member State importing susceptible wood shall provide the Commission and the other Member States, before 28 February 2002, with a detailed technical report on the results of the monitoring it has undertaken pursuant to point 3 of the Annex to this Decision.Article 4Member States shall adjust at the latest by 30 September 2001 the measures which they have adopted with a view to protecting themselves against the introduction and the spread of Bursaphelencus xylophilus (Steiner et Buhrer) Nickle et al. in such a manner that the measures comply with Articles 1, 2 and 3, and shall forthwith inform the Commission of the adjusted measures.Article 5This Decision shall be reviewed by 15 June 2002 at the latest.Article 6This Decision is addressed to the Member States.Done at Brussels, 12 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 32, 5.2.1994, p. 37; Corrigendum (OJ L 59, 3.3.1995, p. 30).ANNEXFor the purpose of the provisions of Article 1, the following emergency measures shall be complied with:1. Susceptible wood originating in Canada, Japan or the United States of America:(i) shall be heat treated or kiln dried to a minimum core temperature of 56 °C for at least 30 minutes in a closed chamber or kiln which has been tested, evaluated and approved officially for this purpose.In addition the susceptible wood shall display an officially approved heat-treated or kiln-dried marking enabling the identification of where and by whom the above treatment has been carried out; or(ii) shall have been pressure (impregnated) treated with an approved chemical in accordance with an officially recognised technical specification. In addition the susceptible wood shall display a marking enabling the identification of where and by whom the above treatment has been carried out; or(iii) shall have been fumigated with an approved chemical in accordance with an officially recognised technical specification. In addition the susceptible wood shall display a marking enabling the identification of where and by whom the above fumigation has been carried out.2. Susceptible wood originating in China shall be subjected to one of the measures mentioned in point 1 of this Annex, and be accompanied by a certificate referred to in Articles 7 and 8 of Directive 2000/29/EC attesting to the measures carried out.By way of derogation, and without prejudice to the provisions laid down in Annex IV to Directive 2000/29/EC, the measures referred to in point 1 of this Annex are not applicable to susceptible wood originating in areas established by China in which Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. is known not to occur taking into account the results of surveys carried out in these areas. The Commission shall compile a list of areas in which Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. is known not to occur and convey such a list to the Standing Committee on Plant Health and to the Member States.3. Compliance with the provisions referred to in:- Part A, Section I, point (a) 14 of Annex I, Part A, Section I, point (a) 8 of Annex II and, until 30 September 2001, Part A, Section I, point 1.3 of Annex IV to Directive 2000/29/EC; and- points 1 and 2 of this Annex,shall be monitored by and in accordance with a plan set out by the responsible official bodies referred to in Directive 2000/29/EC.